Order entered February 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01378-CR

                           ENRIQUESINGER GARCIA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80082-2018

                                            ORDER
       On February 19, 2020, we ordered court reporter Janet Dugger to file the complete

reporter’s record by March 20, 2020. That same day, court reporter Robyn Rodriguez filed a

request for additional time, specifically an extension until March 6, 2020. Because the reporter’s

record is due March 20, 2020, we DENY Ms. Rodriguez’s request as MOOT.

       We DIRECT the Clerk to list Robyn Rodriguez as the court reporter on this appeal and

to send a copy of this order to the Honorable John Roach, Presiding Judge, 296th Judicial

District Court; official court reporter Janet Dugger, 296th Judicial District Court; court reporter

Robyn Rodriguez ; and counsel for all parties.

                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE